The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 filed on 11/11/2021 of instant application are the same as claims 1-16 filed on 5/24/2019 in application 16/644405. Claims 1-16 are objected and/or rejected for the same reason as set forth in non-final office action mailed on 3/5/2020 in application 16/644405. The copy of the objection and rejections stated in non-final office action mailed on 3/5/2020 in application 16/644405 are provided below.

Claim Objections
Claims 1 are objected to because of the following informalities: the phrase “at least one or more processors” recited on liens 14-15 should be corrected as -at least one of the one or more processors-. Claims 2, 15 and 16 includes similar limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the decorrelator of the processor may be controlled independently from the mixer of the processor” recited on lines 15-16 is vague and indefinite because it is unclear whether the decorrelator is definitely being controlled regardless of the mixer, or the decorrelator is definitely being controlled
depending on the mixer. Claims 15 and 16 include similar limitation as discussed in claim 1.
Regarding claim 1, it is unclear which “the processor” recited on line 15 is being referred to since “one or more processors” has been recited on lines 3, 7 and 14 respectively. Claims 2, 3, 15 and 16 include similar limitation as discussed in claim 1.
Regarding claims 5 and 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engdegard et al. (hereafter Engdegard; US 20100094631A1).
Regarding claim 1, Engdegard discloses an audio decoder device for decoding a compressed input audio signal (352) comprising
at least one core decoder (201 in Fig. 2B) comprising one or more processors for generating a processor output signal (350) based on a processor input signal (352), wherein a number of output channels (2 channels for stereo signal 350, or more than 2 channels as stated in [0050]) of the processor output signal is higher than a number of input channels of the processor input signal (one channel; a bitstream to the input of 201; [0049]), wherein each of the one or more processors comprises a decorrelator (356) and a mixer (364 in Fig. 3B), wherein a core decoder output signal comprising a plurality of channels comprises the processor output signal (350), and wherein the core decoder output signal is suitable for a reference loudspeaker setup (stereo rendering or more channels rendering; [0050], [0052]);
at least one format converter device (203, 204 in Fig. 2B) configured to convert the core decoder output signal into an output audio signal, which is suitable for a target loudspeaker setup (multi-channel rending; [0052]); and
a control device configured to control at least one or more processors in such way that the decorrelator of the processor may be controlled independently from the mixer of the processor (e.g., as illustrated in Fig. 3B, the control of 356 is separated from combiner 364), wherein the control device is configured to control at least one of the decorrelators of the one or more processors depending on the target loudspeaker setup (360’ in Fig. 2B; matrix info is calculated based on 360’, 360 being utilized by 356 in Fig. 3B, [0048], [0062]).

Regarding claims 3 and 4, Engdegard discloses that the processor is a one input (352) two output (350) decoding tool, wherein the decorrelator (403 as shown in any one of Fig. 4A-4D) is configured to create a decorrelated signal by decorrelating at least one of the channels of the processor input signal, wherein the mixer (adder as shown in any one of Fig. 4A-4D) mixes the processor input signal (the dry signal path with filter 401 as shown in any one of Fig. 4A-4D) and the decorrelated signal based on a channel level difference signal and/or an inter-channel coherence signal (included in 362 of Fig. 3B; [0051], [0073], [0093]), so that the processor output signal comprises two incoherent output channels.
Regarding claim 5, Engdegard discloses that the core decoder is a decoder for both music and speech ([0062]), such as an USAC decoder, wherein the processor input signal of at least one of the processors comprises channel pair elements, such as USAC channel pair elements.
Regarding claim 6, Engdegard discloses that the core decoder is a parametric object coder, such as a SAOC decoder (e.g., [0013]).
Regarding claim 7, Engdegard discloses that signal at the output of 201 can be more than 2 channels ([0050]), and the target output channel can be 2 channels (Fig. 9).
Regarding claim 10, Engdegard discloses that the control device is configured to control the decorrelators (Fig. 12 or Fig. 14) of the processors in such way that a number of incoherent channels of the core decoder output signal is equal to the number of the channels of the output audio signal (Figs. 2B, 3B).
Claim 15 corresponds to claim 1 which has been discussed above.
Regarding claim 16, Engdegard discloses the non-transitory digital storage medium ([0134]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Engdegard in view of Jung et al. (hereafter Jung; US 2009/0010440 A1).
Regarding claim 2, Engdegard fails to show that the control device is configured to deactivate at least one or more processors so that input channels of the processor input signal are fed to output channels of the processor output signal in an unprocessed form. Engdegard teaches that the rendering information (360) is provided by the user to modifying the stereo processor (201). In the same field of endeavor, Jung teaches that the downmix signal after a decoder (e.g., 220 in Fig. 1,550 in Fig. 5, 910 in Fig. 14) could be outputted without further processing in combination of the spatial information. This would work if the output setup is compatible with the format of the encoded signal (e.g., [0224]). Thus, it would have been obvious to one of ordinary skill in the art to modify Engdegard by having the option of outputting the signal after audio decoder (301) without signal processing depending on the object parameters, downmix information and rendering information in order to conserve the processing power if the output setup is compatible with the downmix signal.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Engdegard in view of Kishi et al. (here after Kishi; US 2013/0156200 A1).
Regarding claim 9, Engdegard shows that the stereo signal (350) would be converted by a format converter device (203, 204) based on a set of rules (360’), but fails to explicitly show that the format converter device mixes the channels of the core decoder output signal into the channels of the output audio signal depending on the target loudspeaker setup, wherein the control device is configured to control the at least one of the processors depending on the received set of rules. In the same field of endeavor, Kishi teaches an upmixer (26) at the decoder side of the audio system. As illustrated in Figs. 15 and 19-21, the main signal (output from 24 in Fig. 8) is further mixed depending on the target loudspeaker setup (6, instead of 3). Thus, it would have been obvious to one of ordinary skill in the art to modify Engdegard in view of Kishi by including mixer in format converter device in order to upmixing the stereo signal to multichannel signal corresponding to the target loudspeaker setup.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Engdegard in view of Schijers et al. (hereafter Schijers; US 2012/0039477 Al).
Regarding claims 12-14, Engdegard fails to show that the format converter device comprises a binaural renderer. In the same field of endeavor, Schijers teaches that stereo signal after stereo decoder could be further processed by a binaural renderer ([0071] or Fig. 2). Thus, it would have been obvious to one of ordinary skill in the art to modify Engdegard in view of Schijers by incorporating a binaural rendered after the stereo decoder in order to allow the user to user a headphone enjoying virtual multi speakers setup.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,341,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the instant application is broader than those in patent ‘801.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,085,104. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the instant application is broader than those in patent ‘104.

Conclusion
This is a continuation of applicant's earlier Application No. 16/422405.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PING LEE/           Primary Examiner, Art Unit 2654